                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

MOWRIYAH ABIYAH YASHARA'L,                         )
                                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )    CIVIL ACTION NO. 5:19-cv-471 (MTT)
                                                   )
CAPITAL ONE AUTO FINANCE LOAN,                     )
                                                   )
                                                   )
                   Defendant.                      )
    __________________                             )


                                               ORDER

        Plaintiff Mowriyah Abiyah Yashara’l failed to pay the filing fee or file an

application to proceed in forma pauperis (“IFP”). The Court ordered her to show cause

why her case should not be dismissed for failure to pay the filing fee. Doc. 4. Yashara’l

then moved to proceed IFP. Doc. 5.

        Motions to proceed IFP are governed by 28 U.S.C. § 1915(a), which provides:

        [A]ny court of the United States may authorize the commencement,
        prosecution or defense of any suit, action or proceeding, civil or criminal, or
        appeal therein, without prepayment of fees or security therefor, by a person
        who submits an affidavit that includes a statement of all assets such
        prisoner possesses 1 that the person is unable to pay such fees or give
        security therefor.

When considering a motion to proceed IFP filed under § 1915(a), “[t]he only

determination to be made by the court . . . is whether the statements in the affidavit

satisfy the requirement of poverty.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,



1“Despite the statute’s use of the phrase ‘prisoner possesses,’ the affidavit requirement applies to all
persons requesting leave to proceed IFP.” Martinez v. Kristi Kleaners, 364 F.3d 1305, 1306 n.2 (11th Cir.
2004).
1307 (11th Cir. 2004). To show poverty, a plaintiff need not show that he is “absolutely

destitute.” Id. Instead, the affidavit must demonstrate that the plaintiff, “because of his

poverty, is unable to pay for the court fees and costs, and to support and provide

necessities for himself and his dependents.” Id. However, this statute “should not be a

broad highway into the federal courts.” Attwood v. Singletary, 105 F.3d 610, 613 (11th

Cir. 1997); Mack v. Petty, 2014 WL 3845777, at *1 (N.D. Ga. 2014). Section 1915(a)

“conveys only a privilege to proceed without payment to only those litigants unable to

pay costs without undue hardship.” Mack, 2014 WL 3845777, at *1 (citation omitted).

       Yashara’l claims she has no income, no bank account, and no home. Doc. 5 at

2. Her husband makes $225.00 per week, but they have expenses of $180.00 per

week for their hotel room, in addition to expenses for food. Id. The Court finds that the

affidavit adequately demonstrates poverty, and the motion to proceed IFP (Doc. 5) is

GRANTED.

       Because Yashara’l is proceeding pro se, the Court must review her complaint

and dismiss the complaint if it: (1) is frivolous or malicious; (2) fails to state a claim upon

which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). The Court must construe the pro

se complaint liberally and in the light most favorable to the Plaintiff. Miller v. Donald,

541 F.3d 1091, 1100 (11th Cir. 2008) (quotation marks and citation omitted).

       Yashara’l purports to bring suit on behalf of Andrew Phinazee against Defendant

Capital One Auto Finance Loan. Yashara’l alleges that Capital One is attempting to

collect payments on an auto loan. Doc. 1 at 1. According to Yashara’l, she has

meritorious defense of fraud in the inducement, so the promissory note is invalid. Id.




                                                 -2-
(citing Uniform Commercial Code § 3-305(a)(1)(iii)). She also appears to argue the debt

is “prepaid.” Id. She alleges Capital One’s demands for payment violate House Joint

Resolution 192, which she alleges was interpreted by President Roosevelt to forbid

attempts to collect on invalid loans. Id. at 1-2. She alleges Capital One is legally barred

from carrying out its threats to repossess her husband’s car because “Capital One is an

inanimate thing incapable of having and keeping property.” Id. at 7. She purports to

bring suit on behalf of herself and her husband for common-law negligence for six

million dollars. Id. at 5.

       The UCC itself does not have any legal effect, and to the extent Yashara’l argues

the contract is invalid based on Georgia law, she does not allege any facts supporting

her conclusory allegation that the note was fraudulent. Also, despite Yashara’l’s claim

that a joint resolution provides that “all debt is prepaid and it is illegal to demand lawful

money for a debt,” the Court cannot find any actual, effective law that provides that.

       Given that, Yashara’l has no nonfrivolous basis for her argument that Capital

One had a duty to discharge her husband’s debt. Nor has she provided details of

Capital One’s attempts to collect and how they have harmed her husband. Without

more, Yashara’l lacks any basis for her argument that Capital One’s enforcing its

contract is a tort against her husband.

       Further, although she purports to bring suit on behalf of herself and her husband,

her husband is not a named plaintiff. As a pro se litigant, Yashara’l may only represent

herself and may not offer legal arguments on behalf of her spouse. See Rice v.

Lightmas, 259 Ga. App. 380, 380, 577 S.E.2d 2, 3 (2003) (noting that a pro se litigant

cannot file pleadings on behalf of his spouse).




                                                  -3-
       Yashara’l is ORDERED to recast her complaint within twenty-one (21) days to

remedy the deficiencies described above. Further, the recast complaint must remove

any references to Yashara’l purporting to represent her husband in this lawsuit. If

Yashara’l does not recast her complaint or if the recast complaint fails to state a claim,

the complaint will be dismissed for frivolity.

       SO ORDERED, this 25th day of March, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 -4-
